Citation Nr: 1214956	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-45 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES


1.  Entitlement to an initial compensable evaluation for anxiety disorder, from February 12, 2008 to January 18, 2011.

2.  Entitlement to an evaluation in excess of 10 percent for anxiety disorder, since January 19, 2011.

3.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

4. Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for pre-malignant skin cancer of the arms and legs, to include due to herbicide exposure.

6.  Entitlement to service connection for low back disability.

7.  Entitlement to service connection for meniscus damage, both knees.

8.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to September 1973 and from August 1980 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issues related to increased evaluations for the Veteran's service-connected anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

In a November 2011 statement, prior to the promulgation of a Board decision, the Veteran's representative indicated that the Veteran no longer wished to pursue his appeal seeking an initial evaluation in excess of 10 percent for tinnitus; service connection for bilateral hearing loss; service connection for pre-malignant skin cancer of the arms and legs, to include due to herbicide exposure; service connection for low back disability; service connection for meniscus damage, both knees; and service connection for sleep apnea. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for an initial evaluation in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a substantive appeal for service connection for pre-malignant skin cancer of the arms and legs, to include due to herbicide exposure, have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a substantive appeal for service connection for low back disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

5.  The criteria for withdrawal of a substantive appeal for service connection for meniscus damage, both knees, have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).

6.  The criteria for withdrawal of a substantive appeal for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  

In November 2011, prior to the promulgation of a Board decision, the Veteran's representative submitted a statement indicating that the Veteran no longer wished to pursue his appeal seeking an initial evaluation in excess of 10 percent for tinnitus; service connection for bilateral hearing loss; service connection for pre-malignant skin cancer of the arms and legs, to include due to herbicide exposure; service connection for low back disability; service connection for meniscus damage, both knees; and service connection for sleep apnea. 

As the Veteran has withdrawn his appeal of these issues in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction and can take no further action on these issues.  


ORDER

The appeal for entitlement to initial evaluation in excess of 10 percent for tinnitus is dismissed.

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for pre-malignant skin cancer of the arms and legs, to include due to herbicide exposure, is dismissed.

The appeal for entitlement to service connection for low back disability is dismissed.

The appeal for entitlement to service connection for meniscus damage, both knees, is dismissed.

The appeal for entitlement to service connection for sleep apnea is dismissed.


REMAND

The Veteran is seeking increased evaluations for his service-connected anxiety disorder, currently evaluated as 0 percent from February 12, 2008 to January 18, 2011; and 10 percent, since January 19, 2011.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The January 2011 VA examination for mental disorders noted that the Veteran was currently receiving mental health treatment from private treatment providers.  No treatment records for the Veteran's service-connected anxiety disorder are contained in the Veteran's claims file, and no request for referred to records has been made.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2009); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under these circumstances, the RO must attempt to obtain the Veteran's available treatment records.

Accordingly, the case is REMANDED for the following:

1.  Request the Veteran identify all VA and non-VA medical providers who have treated him for an anxiety disorder, including marriage counseling records.  Thereafter, attempt to procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources.  

If any of these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  After completing the above actions, and any other development indicated, readjudicate the issues remaining on appeal.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


